Galindo v Fausto (2017 NY Slip Op 00947)





Galindo v Fausto


2017 NY Slip Op 00947


Decided on February 7, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 7, 2017

Friedman, J.P., Andrias, Moskowitz, Kapnick, Kahn, JJ.


&em;

[*1]Jorge Galindo, also known as George Galindo, Plaintiff-Appellant, 
vEfrain Uzhca Orellana Fausto, et al., Defendants-Respondents.


Wingate, Russotti, Shapiro & Halperin, LLP, New York (Robert J. Bellinson of counsel), for appellant.
Burke Conway Loccisano & Dillon, White Plains (Chikodi E. Emerenini of counsel), for respondents.

Order, Supreme Court, Bronx County (Fernando Tapia, J.), entered on or about February 24, 2016, which, in this action for personal injuries sustained when plaintiff pedestrian was struck by defendants' vehicle, denied plaintiff's motion for partial summary judgment on the issue of liability, unanimously affirmed, without costs.
Defendants' affidavit, in opposition to plaintiff's motion raised a triable issue of fact as to plaintiff's location at the
time of the accident, in connection with the crosswalk, and whether plaintiff failed to exercise due care in crossing the street (see Thoma v Ronai , 82 NY2d 736 [1993]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 7, 2017
CLERK